(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, el único señalamiento es que:
“La corte cometió error al desestimar la excepción perentoria del acusado.”
Por cuanto, la teoría del apelante tal como aparece de su alegato, es la siguiente:
“A nuestro juicio hay un solo hecho»en controversia, a saber: que el pan que exhibía y vendía Miguel G-rataeós Vázquez como dueño y Marcelo Torres como vendedor de Miguel Gratacós estaba incompleto. La denuncia contra ambos acusados es por un delito de infracción a la Seo. 2 de la Ley Núm. 13 de abril de 1917.
“La Sección 2 de la Ley Núm. 13 de 1917, enmendada por la Ley Núm. .25 de junio 11 de 1921. Más o menos la Sección 2 en ambas leyes dice lo siguiente: ‘Todo pan que se venda y se ofrezca o exhiba para la venta en Puerto Rico deberá ser envuelto en una bolsa de papel y llevar sobre la misma un rótulo claro e inteligible en castellano, con el peso correcto y el nombre del fabricante. ’
*1021“En la denuncia se alega que los acusados, Miguel Gratarás Vázquez y Marcelo Torres, exhibían para la venta y vendían una cantidad de bollos de pan cuyo peso correcto por bollo de acuerdo con el rótulo que aparece estampado en la envoltura de cada uno de dichos bollos de pan debía ser de una libra, etc.
“Si ellos han sido denunciados por una infracción a la Seo. 2 de la Ley de 1917, enmendada por la Ley de 1921, en virtud de la cual constituye delito no llevar cada bollo de pan envuelto en una bolsa de papel con un rótulo claro e inteligible, nos encontramos con que hay una incongruencia esencial entre el delito que se imputa a los acusados y la forma en que éste se cometió, ya que de la propia denuncia aparece que el pan que’ vendían los acusados estaba envuelto y que en la envoltura de cada bollo aparecía un rótulo con el peso del pan, y por consiguiente a los acusados no se les imputará prima facie la comisión del delito descrito en la sección 2 de las Leyes de 1917 y 1921.
“Entendemos por tanto que la excepción perentoria del acusado Marcelo Torres debió prosperar. ’ ’
Por cuanto, no estamos conformes ni encontramos incongruencia alguna entre el delito que se imputa a los acusados y la forma en que éste, según la denuncia, se cometió, — resultando claramente por el contrario de la faz de la denuncia que el delito que se imputa al acusado es vender pan falta de peso y no haber dejado de rotularlo, como se le imputa en el caso Núm. 7227 de este Tribunal, resuelto en el día de ayer (ante, pág. 1019).
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Guayama en abril 8, 1938.
El Juez Presidente Sr. Del Toro no intervino.